Citation Nr: 0930783	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  02-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for degenerative disc disease of 
the cervical spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a June 2006 decision, the Board denied the § 1151 claim on 
appeal.  The Veteran appealed to he United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
vacated and remanded the case pursuant to a Joint Motion for 
Remand (Joint Motion) filed by the parties.  Thereafter, this 
case was remanded by the Board in January 2009 for due 
process reasons.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the Veteran testified at a hearing before a 
Veterans Law Judge.  A copy of the transcript of that hearing 
is in the claims files.  The Veterans Law Judge who conducted 
the hearing has since left the Board.  The Veteran was 
provided an opportunity to have another Board hearing, but he 
indicated in July 2008 correspondence that he did not wish to 
appear at another hearing before the Board.

However, thereafter, in July 2009 correspondence the Veteran 
requested a hearing at the Winston-Salem RO before the Board.  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity.  He and his attorney should 
be notified of the hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



